Exhibit 10

EXECUTION COPY

 

LOGO [g738406cbs2.jpg]

 

Joseph R. Ianniello

c/o CBS Corporation

51 W. 52nd Street

New York, NY 10019

 

Dear Joe:       as of April 23, 2019

Reference is made to your employment agreement with CBS Corporation (“CBS”),
dated as of July 1, 2017, as amended by that letter agreement dated as of
September 9, 2018 (together, the “Agreement”). All defined terms used without
being defined herein shall have the meanings ascribed to them in the Agreement.
This letter agreement amends and modifies the Agreement as set forth herein. The
provisions of this letter agreement shall be effective as of the date hereof,
unless another effective date is provided.

 

  1.

Term/Acting CEO. Paragraph 1 of the Agreement shall be amended to reflect that
the Expiration Date is December 31, 2019, unless extended under Section 7(a) of
this letter agreement for a period of up to ninety (90) days following the
consummation of a Corporate Event.

 

  2.

Salary / Target Bonus. Effective as of April 15, 2019, your Salary shall be
increased to Three Million Dollars ($3,000,000) and your Target Bonus shall be
increased to 500% of your Salary. For calendar year 2019, you shall receive a
Bonus of not less than your Target Bonus, which shall be payable between
January 1 and March 15, 2020 or, if earlier, within ten (10) business days
following termination of your employment for any reason other than for Cause as
described in paragraph 7(a) of the Agreement. For calendar year 2020, you shall
receive a Bonus of not less than your Target Bonus, which shall be pro-rated for
the portion of the year, if any, during which you remain employed by the
Company, and which shall be payable between January 1 and March 15, 2021 or, if
earlier, within ten (10) business days following termination of your employment
for any reason other than for Cause as described in paragraph 7(a) of the
Agreement.

 

  3.

Additional Cash Payments. You shall receive an additional cash payment equal to
Fifteen Million Dollars ($15,000,000), payable, less applicable withholdings, as
follows:

(a)    Five Million Dollars ($5,000,000), payable in a lump sum within ten
(10) business days following your execution of this letter agreement; and



--------------------------------------------------------------------------------

 

Joseph R. Ianniello

as of April 23, 2019

Page 2

 

(b)    Ten Million Dollars ($10,000,000), payable in a lump sum within ten
(10) business days following termination of your employment for any reason other
than for Cause as described in paragraph 7(a) of the Agreement.

 

  4.

Benefits. While you are employed by CBS, you shall continue to have the benefits
set forth in paragraph 4 of the Agreement, including, without limitation, the
usage of Company aircraft and car service consistent with the existing
arrangements in effect immediately prior to the date hereof.

 

  5.

Definition of Good Reason. The definition of Good Reason in paragraph 7(c)(i) of
the Agreement is amended to replace the reference to “June 30, 2019” in clause
(A) with a reference to “December 31, 2019.” Notwithstanding the first paragraph
of paragraph 7(c)(i), if you should be entitled to resign your employment with
Good Reason under circumstances described in paragraph 7(c)(i)(A) (as amended by
the preceding sentence), (B), (C), (E) or (G) of the Agreement, CBS acknowledges
and agrees that such circumstances shall not be capable of cure by CBS, and that
you may resign your employment for Good Reason effective as of a date that may
be as early as immediately upon the provision of written notice to CBS;
provided, however, that if you resign your employment with Good Reason under
circumstances described in paragraph 7(c)(i)(B) of the Agreement due to the
appointment of someone other than yourself as Chief Executive Officer of CBS,
the effective date of termination of your employment will be postponed until the
expiration of the Consulting Period under Section 7(b) of this letter agreement,
if applicable, or earlier termination of your employment during the Consulting
Period under Section 7(d) of this letter agreement, if applicable.

 

  6.

Payments upon Termination of Employment. Upon a termination of your employment
under circumstances described in paragraphs 7(b)(i), 7(c)(i), 7(d), 7(e),
7(f)(iii) or 7(j)(ii) of the Agreement, then, notwithstanding any provision to
the contrary in the Agreement, you shall be entitled to receive (x) the Accrued
Obligations and (y) in lieu of any severance payments and benefits that
otherwise would be payable under any other provision of paragraph 7 of the
Agreement (as applicable) or any other CBS severance plan or arrangement,
subject to your compliance with paragraph 7(i) of the Agreement, the termination
payments and benefits described in paragraph 7(j)(ii) of the Agreement, modified
as follows:

(a)    If termination of your employment occurs prior to payment of calendar
year 2019 bonuses to other CBS senior corporate executives, you shall receive a
2019 bonus in an amount not less than your Target Bonus in lieu of the Pro-Rata
Bonus described in paragraph 7(j)(ii)(A). If termination of your employment
occurs prior to payment of calendar year 2020 bonuses to other CBS senior
corporate executives, you shall receive a 2020 bonus in an amount not less than
your Target Bonus, pro-rated for the portion of the year during which you
remained employed by the Company, in lieu of the Pro-Rata Bonus described in
paragraph 7(j)(ii)(A).



--------------------------------------------------------------------------------

 

Joseph R. Ianniello

as of April 23, 2019

Page 3

 

(b)    For purposes of determining the Enhanced Severance Amount described in
paragraph 7(j)(ii)(B), clause (ii) shall be amended such that the phrase “(ii)
the average of your actual Bonus awards for the three years immediately
preceding the year in which your employment is terminated” is replaced with the
phrase “(ii) the higher of (x) the average of your actual Bonus awards for the
three years immediately preceding the year in which your employment is
terminated or (y) your Target Bonus”.

(c)    Paragraph 7(j)(ii)(C) shall be amended such that the phrase “medical and
dental” is replaced with the phrase “medical, dental and accidental death and
dismemberment”.

The amounts you receive pursuant to this Section 6 will be paid or provided at
the same time and in the same form as provided in paragraph 7(j)(ii) of the
Agreement except as otherwise provided in this Section 6.

For the avoidance of doubt, you will be entitled to receive the amounts set
forth in this Section 6 upon termination of your employment for any reason
(including nonrenewal of the Agreement) other than (i) termination by the
Company for Cause as described in paragraph 7(a) of the Agreement or (ii) your
voluntary resignation without Good Reason prior to December 31, 2019.

 

  7.

Term/Consulting Period. The Agreement shall be further amended as follows:

(a)    Term/Expiration Date. If, prior to the appointment of a permanent Chief
Executive Officer of CBS other than yourself, a Corporate Event should be
consummated during the period beginning October 1, 2019 and ending December 31,
2019 (a “Qualifying Corporate Event”), the Expiration Date shall, if requested
by the Board, be extended for a period of up to ninety (90) days following
consummation of the Qualifying Corporate Event, but in no event beyond March 31,
2020. The Board shall provide you with written notice of its request (including
the length of the requested extension) at least ten (10) business days prior to
the consummation of the Qualifying Corporate Event.

(b)    Consulting Period. Upon the earlier of the appointment of a permanent
Chief Executive Officer of CBS other than yourself or the consummation of a
Corporate Event, you will serve, if requested to do so by the Board, solely as a
Consultant to advise the permanent Chief Executive Officer of CBS (or chief
executive officer of the acquiror if CBS is not the survivor or acquiror in a
Corporate Event) for a period of up to ninety (90) days thereafter, but in no
event beyond (i) December 31, 2019 or (ii) in the case of consummation of a
Qualifying Corporate Event for which the Expiration Date has been extended
beyond December 31, 2019, the extended Expiration Date (such period, the
“Consulting Period”). The Board shall provide you with written notice of its
request (including the length of the requested Consulting Period) at least ten
(10) business days prior to the beginning of the Consulting Period.

(c)    Consulting Role. If you should become a Consultant under the
circumstances described in Section 7(b) of this letter agreement, your duties as
a Consultant during the



--------------------------------------------------------------------------------

 

Joseph R. Ianniello

as of April 23, 2019

Page 4

 

Consulting Period shall be primarily to provide transition services to the
permanent Chief Executive Officer of CBS (or chief executive officer of the
acquiror if CBS is not the survivor or acquiror in a Corporate Event) in order
to assist in a smooth transition and transfer of knowledge concerning the
affairs and priorities of CBS to your successor or, if applicable, the chief
executive officer of such acquiror. While you are employed as a Consultant, you
shall remain an employee and, for the avoidance of doubt, it is the intent of
the parties, and the parties hereby acknowledge, that during the Consulting
Period, the level of bona fide services reasonably anticipated to be performed
by you will remain at a level such that you will not be considered to have
incurred a “separation from service” (within the meaning of Code Section 409A)
upon commencement of the Consulting Period. CBS acknowledges and agrees that it
may not terminate your employment as a Consultant for any reason other than for
Cause.

(d)    Early Termination of Employment during the Consulting Period.
Notwithstanding anything in the Agreement or this letter agreement to the
contrary, if the Expiration Date has been extended beyond December 31, 2019
under Section 7(a) of this letter agreement, you may elect to resign your
employment at any time after December 31, 2019 to accept new employment, in
which case you will continue to provide services as a Consultant through the
Expiration Date in the capacity of an independent contractor, on a non-exclusive
basis and subject to your other professional commitments. If you elect to resign
your employment after December 31, 2019 but prior to the Expiration Date, you
shall receive all of the payments and benefits described in Section 6 of this
letter agreement (and at the times specified therein); provided, however, that
an amount equal to two-thirds (2/3rds) times the product of (x) the amount of
the cash payments set forth in Section 3 of this letter agreement and (y) a
fraction, the numerator of which is the number of calendar days from the
effective date of your resignation through the Expiration Date and the
denominator of which is the number of calendar days from April 15, 2019 through
the Expiration Date shall be recoupable against any portion of the severance
payments set forth in Section 6 of this letter agreement that are not subject to
Code Section 409A. For avoidance of doubt, if you elect to resign your
employment after December 31, 2019 but prior to the Expiration Date, you shall
not forfeit the non-recoupable portion of the cash payments set forth in
Section 3 of this letter agreement or the non-recoupable portion of the
severance payments and benefits set forth in Section 6 of this letter agreement.

 

  (e)

Compensation and Benefits during Consulting Period.

(i)    While you are employed as a Consultant, you shall receive the same Salary
that you received immediately prior to your service as a Consultant and, if the
Consulting Period extends beyond December 31, 2019, a 2020 Bonus, consistent
with the provisions of Section 2 of this letter agreement. You will not be
eligible to receive additional grants of Long-Term Incentive Compensation while
you are serving as a Consultant; provided, however, that your outstanding equity
incentive awards shall continue to vest while you are serving as a Consultant.



--------------------------------------------------------------------------------

 

Joseph R. Ianniello

as of April 23, 2019

Page 5

 

(ii)    If you are providing services as a Consultant after the termination of
your employment (i.e., while serving as a non-exclusive independent contractor),
you will no longer receive Salary or a prorated 2020 Bonus for the period
following termination of your employment, but you shall be entitled to be
reimbursed for the expenses incurred by you in connection with the provision of
such services and shall be afforded airplane usage for travel requested by the
Company in connection with such services.

 

  8.

Office Support and Security Services. For two years following termination of
your employment (provided that your employment is not terminated for Cause as
described in paragraph 7(a) of the Agreement) or, if earlier, the date on which
you commence employment with another employer, you shall be provided with an
office in midtown Manhattan or other location in the metropolitan New York area
selected by you comparable to your current office. Such office shall be equipped
with furnishings, equipment and technology that is consistent with and
substantially similar to what you currently have, including, without limitation,
a Bloomberg terminal and any required licenses for its use. In addition, you
shall have the use of a car, driver and administrative assistant, which driver
and administrative assistant shall, subject to their agreement, be your current
driver and the Manager, Administration who currently reports to you, each of
whom will be employees of CBS and each of whom will be provided with the same
level of compensation and benefits currently provided to each such position
during such two-year period. For the period following termination of your
employment during which CBS is obligated to provide you with the use of an
office, car, driver and administrative assistant, you shall continue to receive
CBS paid security service at the level that you are currently receiving or at
such higher level as determined by the current head of CBS security to be
appropriate. The cost to CBS of the office, office equipment, car, driver,
administrative assistant and security service to be provided to you under this
Section 8 shall not exceed $2.75 million in the aggregate. You shall be
permitted to retain all electronic devices possessed by you at the time of
termination of your employment without any payment to CBS, provided that you
first allow CBS IT to remove any Confidential Information on such devices, and
your CBS e-mail account will remain active for up to three (3) months after
termination of your employment (it being understood that such e-mail account
access will terminate upon your acceptance of employment with a third party, and
that you agree to promptly notify CBS immediately following your acceptance of
such third-party employment).

 

  9.

Treatment of Restrictive Covenants. Upon termination of your employment under
circumstances described in paragraph 7(b)(i), 7(c)(i), 7(f)(iii) or 7(j)(ii) of
the Agreement, (i) you shall not be subject to any non-competition covenant
otherwise applicable to you, including without limitation the covenant set forth
in paragraph 6(a) of the Agreement; (ii) the non-solicitation covenant set forth
in paragraph 6(c) of the Agreement shall be revised to remove the words “or has
been within 12 months prior thereto,” in clause (i) of paragraph 6(c), to except
your current driver and the Manager, Administration from clause (i) of paragraph
6(c), and to remove clause (ii) of paragraph 6(c) following termination of your
employment; and (iii) the non-disparagement covenant set forth in paragraph 6(h)
of the Agreement shall be revised to replace the phrase “for a period of one
(1) year thereafter,”



--------------------------------------------------------------------------------

 

Joseph R. Ianniello

as of April 23, 2019

Page 6

 

  with the phrase “at any time thereafter,” and CBS’ obligations thereunder
shall be expanded to include the directors of CBS.

 

  10.

No Mitigation or Offset. Except as set forth in Section 7(d) of this letter
agreement, notwithstanding anything to the contrary in your Agreement or this
letter agreement, you shall not be required to mitigate the amount of any
payments provided following termination of your employment by seeking other
employment or otherwise, nor shall any amount payable under the Agreement or
this letter agreement following termination of your employment be reduced by any
compensation earned by you as a result of employment by another employer or
self-employment.

 

  11.

Relocation Assistance. You shall be able to maintain your current CBS-provided
apartment in Los Angeles through March 31, 2020 and you shall be able to receive
reimbursement for reasonable expenses related to the relocation of your
belongings from Los Angeles to the New York metropolitan area provided, however,
that such relocation reimbursement shall in no event exceed Seventy-Five
Thousand Dollars ($75,000).

 

  12.

Preservation of Rights. Section 2 of the letter agreement dated as of
September 9, 2018 is hereby restated in its entirety to read as follows:

“If CBS names you the permanent Chief Executive Officer at any time on or prior
to December 31, 2019, CBS agrees that it will renegotiate your employment
agreement in good faith.”

 

  13.

Indemnification; Representation. For the avoidance of doubt, you will retain all
of your existing rights to indemnification under paragraph 18 of the Agreement.
As of the date hereof, CBS represents that none of its Specified Executives or
Directors has knowledge of any claims that could serve as a basis for a
termination of your employment for Cause under paragraph 7(a) of the Agreement.

 

  14.

Non-Renewal. Paragraph 7(f)(i) of the Agreement is amended in its entirety to
read as follows: “[INTENTIONALLY OMITTED].”

 

  15.

Communications. CBS agrees that you shall be given a reasonable opportunity to
review and approve the content of any external announcement regarding your
separation from CBS (and any subsequent press release that is inconsistent with
such announcement) prior to its release.

 

  16.

Legal Fees. This letter agreement also confirms our understanding that,
notwithstanding any provision in the Agreement, CBS shall promptly, upon
submission of an appropriately detailed invoice, pay your legal fees reasonably
incurred in connection with this letter agreement and related matters; provided,
however, that such payment shall in no event exceed Fifty Thousand Dollars
($50,000).



--------------------------------------------------------------------------------

 

Joseph R. Ianniello

as of April 23, 2019

Page 7

 

  17.

Release. References to the defined term “Employment Agreement” in Exhibit A
(Form of General Release) to the Agreement shall be deemed to refer to the
Agreement as amended by the letter agreement dated as of September 9, 2018 and
by this letter agreement.

 

  18.

Representations. CBS hereby represents that (i) this letter agreement has been
duly authorized and executed by CBS, (ii) the Agreement, as further modified by
this letter agreement, is a legal, valid and binding obligation of CBS
enforceable against CBS in accordance with its terms, and (iii) the Compensation
Committee of the CBS Board of Directors has unanimously adopted resolutions
approving this letter agreement and affirming that the Agreement, as further
modified by this letter agreement, constitutes a legal, valid and binding
obligation of CBS enforceable against CBS in accordance with its terms and has
advised the Board of the key terms of this letter agreement, without objection.

 

  19.

Entire Understanding; Supersedes Prior Agreements. This letter agreement,
together with the Agreement and any equity award agreements pursuant to which
you hold outstanding CBS equity awards, contains the entire understanding of the
parties hereto as of the time that this letter agreement is signed by both
parties relating to the subject matter contained herein, and can be changed only
by a writing signed by both parties. Except as otherwise expressly provided
herein, the Agreement and your equity award agreements shall continue in full
force and effect in accordance with their terms.

 

  20.

Counterparts. This letter agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.

[signature page to follow]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please sign, date, and
return this letter agreement to the undersigned for execution on behalf of CBS.

 

Very truly yours,

CBS CORPORATION

By:

 

/s/ Stephen D. Mirante

Name:   Stephen D. Mirante

Title:

 

Executive Vice President,

Chief Administrative Officer

ACCEPTED AND AGREED:

 

/s/ Joseph R. Ianniello

Joseph R. Ianniello

Dated:

 

4/23/19